DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the Applicants’ Remarks dated March 8, 2022:
	Regarding the rejection of claims 1-17 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that “Bazzica’s system is not designed or utilized to transcribe speech data of an ongoing session so that a confidence value indicating a probability on a correctness of word recognition from the speech data is determined for the transmitting of the determined confidence value to client so a display of the confidence value as a measure for speech quality”. Examiner disagrees. Bazzica is directed to evaluating audio quality of a real-time communication system (col. 2). Applicants further argue that “Bazzica’s system is designed to evaluate network call quality to adapt the communication system based on use of a reference script. There is no motivation to provide any display to an AU or HU during an active session in Bazzica as Bazzica is directed to determining network system operability for adapting the system when the call quality metrics are low”. 
Examiner disagrees. Call quality metrics affects speech quality metrics such that when network call quality is low, speech cannot be transcribed with high degree of accuracy. Therefore, encouraging the user to speak slower, clearly, and louder would compensate for poor network call quality. Applicants argue against dependent claims 8 and 9 that “Engelke’s HU display element 728 in Figure 22 as taught in paragraph 245 is speaker specific. There is no teaching or suggestion that multiple different users all provide different speech quality data to a HU for generation of an accuracy value”. Examiner agrees. Therefore, the rejection of those claims has been withdrawn. Upon further search and consideration, no new grounds of rejection are made. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Examiner’s Amendment
Examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be filed no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a communication with Ralph G. Fischer, Reg. No.: 55,179, on June 15, 2022.








In the claims:

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.  (Currently Amended)  A method of determining the speech quality in an Web-RTC audio and/or video communication session, comprising:
	at least one first client of at least one first participant to the communication session receiving an audio data stream comprising speech data transmitted from a second client used by a second participant of the communication session,
	the at least one first client transcribing the speech data into text data to determine a confidence value for the transcribed text data, the confidence value indicating a probability on a correctness of word recognition from the speech data, and
	the at least one first client transmitting the determined confidence value to the second client so a display of the confidence value as a measure for speech quality is displayable by a display device of the second client during the communication session so a speech quality of the second participant during the communication session is identifiable to the second participant during the communication session via the display device of the second client; 
		wherein the at least one first client is a plurality of first clients and the confidence value is determined at all of the first clients based on transcription of the speech data obtained from the audio stream transmitted from the second client; and
	calculating a mean value for all confidence values determined at all the first clients, and transmitting the mean value to the second client for generation of the display of the confidence value as a measure for speech quality.

2.  (Original)  The method of claim 1, also comprising:
	displaying output based on the determined confidence value transmitted by the at least one first client via a display device of the second client during the communication session.

3.  (Original) The method of claim 1, wherein the confidence value is a value in a range of 0 to 1 or 0% to 100%. 

4.  (Original) The method of claim 2, wherein the transcribing of the speech data into text data is performed by a transcriber that comprises a voice recognition engine.

5.  (Original) The method of claim 1, wherein the second participant is a speaker in the communication session and the at least one first participant is a listener in the communication session.

6.  (Original) The method of claim 2, wherein the confidence value is visually displayed at the display device.

7-8.  (Cancelled) 

9.  (Currently Amended) A method of determining the speech quality in an Web-RTC audio and/or video communication session, comprising:
	at least one first client of at least one first participant to the communication session receiving an audio data stream comprising speech data transmitted from a second client used by a second participant of the communication session,
	the at least one first client transcribing the speech data into text data to determine a confidence value for the transcribed text data, the confidence value indicating a probability on a correctness of word recognition from the speech data, and
	the at least one first client transmitting the determined confidence value to the second client so a display of the confidence value as a measure for speech quality is displayable by a display device of the second client during the communication session so a speech quality of the second participant during the communication session is identifiable to the second participant during the communication session via the display device of the second client; 
		wherein the at least one first client is a plurality of first clients and the confidence value is determined at all of the first clients based on transcription of the speech data obtained from the audio stream transmitted from the second client; and
	wherein all confidence values determined at all of the first clients are transmitted to the second client and the display of the confidence value as a measure for speech quality includes all of the confidence values.  

10.  (Original) The method of claim 1, wherein the determination of the confidence value for the transcribed text data is carried out continuously during the communication session.

11.  (Original)  The method of claim 1, wherein the communication session is an audio conference or a video conference.

12.  (Original) The method of claim 1, comprising:
	testing the audio stream comprising the speech data at at least one location along a transmission path between the second client and the at least one first client.  

13.  (Original) The method of claim 12, wherein the at least one further location on the transmission path includes at a conference server.

14.  (Original) The method of claim 13, wherein the audio stream comprising the speech data is tested when entering the conference server, and also when leaving the conference server for transmission to the at least one first client.

15.  (Original) The method of claim 13, wherein the conference server has at least one transcriber, the conference server testing the audio stream comprising the speech data by transcribing the speech data into text data to determine a confidence value for the transcribed text data, the confidence value indicating the probability on the correctness of word recognition from the speech data.

16.  (Currently Amended) A communication system for performing a WebRTC-based audio or video communication session, comprising:
	 a conference server that is communicatively connectable to a plurality of clients via a communication network, the clients comprising at least one first client and a second client;
	each of the first clients connectable to the second client via the conference server to:
		receive an audio data stream comprising speech data transmitted from the second client used by a second participant of the communication session,
		transcribe the speech data into text data to determine a confidence value for the transcribed text data, the confidence value indicating a probability on a correctness of word recognition from the speech data, and
		transmit the determined confidence value to the second client so a display of output that is based on the confidence value as a measure for speech quality is displayable by a display device of the second client during the communication session so a speech quality of the second participant during the communication session is identifiable to the second participant during the communication session via the display device of the second client; 
	wherein the at least one first client is a plurality of first clients and the confidence value is determined at all of the first clients based on transcription of the speech data obtained from the audio data stream transmitted from the second client; and
	one of:
		wherein all confidence values determined at all of the first clients are transmittable to the second client and the display of the output that is based on the confidence value as a measure for speech quality includes all of the confidence values, or  
		the server is configured to calculate a mean value for all confidence values determined at all the first clients and transmit the mean value to the second client for generation of the display of the output that is based on the confidence value as a measure for speech quality.

17.  (Original) The communication system of claim 16, wherein the server comprises at least one transcriber, the server configured to:
	receive the audio data stream comprising speech data transmitted from the second client during the communication session,
	transcribe the speech data into text data to determine the confidence value for the transcribed text data, the confidence value indicating a probability on the correctness of word recognition from the speech data, and
	transmit the determined confidence value to the second client so the display of the output is also based on the confidence value determined by the server.

18.  (Previously Presented)  The method of claim 1, comprising:
	receiving, by a server, the audio data stream comprising speech data transmitted from the second client during the communication session;
	transcribing, by the server, the speech data into text data to determine a confidence value for the transcribed text data that indicates a probability on the correctness of word recognition from the speech data, and
	transmitting, by the server, the determined confidence value to the second client so the display of the confidence value as the measure for speech quality that is displayable by the display device of the second client during the communication session also includes the determined confidence value transmitted by the server.
















Allowed Claims
Claims 1-6 and 9-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 1 wherein the at least one first client is a plurality of first clients and the confidence value is determined at all of the first clients based on transcription of the speech data obtained from the audio stream transmitted from the second client; and calculating a mean value for all confidence values determined at all the first clients, and transmitting the mean value to the second client for generation of the display of the confidence value as a measure for speech quality. As claimed in the independent claim 9 wherein the at least one first client is a plurality of first clients and the confidence value is determined at all of the first clients based on transcription of the speech data obtained from the audio stream transmitted from the second client; and wherein all confidence values determined at all of the first clients are transmitted to the second client and the display of the confidence value as a measure for speech quality includes all of the confidence values. Other independent claim 16 recites similar features in the alternative way.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442